 
 
IV 
111th CONGRESS
1st Session
H. RES. 702 
IN THE HOUSE OF REPRESENTATIVES 
 
July 30, 2009 
Mr. Reichert submitted the following resolution; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Directing the Comptroller General of the United States to submit reports ensuring the effectiveness of Federal programs and amending the Rules of the House of Representatives to require that certain standing committees of the House hold at least one hearing on each such report that falls within their jurisdiction. 
 
 
That  
(a)the House of Representatives directs the Comptroller General to submit to Congress a report on the effectiveness of each program of the Federal Government, within two years after the program begins to be implemented, to determine the effectiveness of the program and whether the program is carrying out the intent of Congress. 
(b)Clause 2 of rule XI of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(f) 
(1)Within 30 legislative days after any standing committee receives a report from the Comptroller General respecting the effectiveness of a program within its legislative jurisdiction, that committee shall hold a hearing on the subject matter of that report. If the program is authorized for 10 or more years or has an open-ended authorization, then, at that hearing, the committee shall determine appropriate intervals for additional hearings respecting the effectiveness of that program. 
(2)Paragraph (1) shall not apply to the Committee on Appropriations, the Committee on House Administration, the Committee on Rules, and the Committee on Standards of Official Conduct.. 
 
